--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH "[***]


CHANGE MANAGEMENT FORM 12
TO STATEMENT OF WORK 3
 

 
Program: Support.com, Inc. (“Vendor”), Xfinity Home Remote Support Program SOW
#3 (“SOW 3”) dated March 21, 2014
 
PCR No.:
 
Originator:  Joy Park
 
Date: February 3, 2017
 
Department: NCO
 
Phone #: [***]
 
Title: Vice President
 
Locations Impacted:  Work at Home Locations
 
Requested Implementation Date: See below
 
Estimated Hours: (LOE)
 
☒Billable        ☐ Non-Billable
 
Billing Rate/Hour: See SOW
 
Fixed Fee Cost (if applicable)  N/A
 
Type of Change:  Expanding channel of support to chat through the XH mobile chat
app
 
Scope of Change:
 
☒ Minor (Anything within current contract)
 
☐Major (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
 
Reason for Change: Comcast and Vendor agree that the purpose of this change
management form (“CMF”) is to expand the channel of support to chat as set forth
in more detail below.  Unless specifically provided in this CMF, all other terms
of SOW 3 remain unchanged.
 
Area(s) of Change
 
☐ Accounting/Payroll
 
☐ Network
 
☐ Data Processing
 
☒ Resource Planning
 
☐ General Facilities
 
☐ Quality Assurance
 
☐ Human Resources
 
☐ Telecom
 
☐ IT/BI
 
☐ Training
 
☐ Operations
 
☐ Recruiting
 
☒ Other:  XH Mobile Chat App Support



The parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, agree to the following:



1.
Vendor shall hire and provide new hire training to full time equivalent
personnel (“FTEs”), the number of FTEs to be pre-approved by Comcast, for
Xfinity Home (“XH”) voice support.  Vendor shall invoice Comcast for such New
Hire training at the Training Hourly Rate as set forth in SOW 3.




2.
Vendor shall provide [***] of Up-training to the XH voice support FTEs who shall
provide XH mobile chat app support, such support may be in addition to XH voice
support as directed by Comcast.  Vendor shall invoice Comcast for such
Up-training at the Productive Hour Rate as set forth in SOW 3.

 

3.
Effective for [***] as designated by Comcast in writing (including e-mail) to
Vendor (“XH Mobile Chat App Term”), the XH voice FTEs up-trained in XH mobile
chat app support shall provide chat support through the XH mobile chat app (“XH
Mobile Chat App Services”) and/or XH voice support to Comcast customers as
designated by Comcast.




4.
XH Mobile Chat App Services shall be provided to Comcast from Monday through
Sunday during the hours of [***].




5.
Vendor shall invoice XH Mobile Chat App Services at the Productive Hour Rate as
set forth in SOW 3.




6.
For purposes of the XH Mobile Chat App Services only, line adherence shall not
apply and Comcast and Vendor shall mutually agree on the productive hours to be
performed by Vendor during the XH Mobile Chat App Term (“XH Mobile Chat App
Forecast”).  Unless otherwise agreed to by the parties, each XH Mobile Chat App
Forecast will include the FTE personnel needed to support the XH Mobile Chat App
Forecast.  FTEs will be in a productive state, defined as chat time, wrap time,
available time, outbound time, an estimate [***]. The parties shall work
together to develop a planning model to staff FTE inclusive of new hire plans,
shrinkage, AHT, and other assumptions that support the delivery of XH Mobile
Chat App Services.  Comcast and Vendor will mutually agree upon and participate
in the preparation of other workload volume forecasts, as reasonably required
for the successful performance of the XH Mobile Chat App Services.




7.
Comcast shall have the right to terminate the XH Mobile Chat App Services at any
time and for any reason.



Comcast Authorization
Comcast Representative’s Signature
/s/Joy Park




Print Name Joy Park
Date
3/7/2017



Vendor Authorization
Vendor Representative’s Signature
/s/Rick Bloom

 
Print Name
Rick Bloom
Date
3/8/2017

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
 

--------------------------------------------------------------------------------